Opinion by
Mb. Justice Fell,
The orphans’ court has jurisdiction to decree the sale of the real estate of a decedent to pay the expenses of the administration of his estate. Such expenses are not debts of the decedent, and the law limiting the lien of his debts does not apply to them, and a sale for their payment may be decreed after the expiration of the lien of the debts of a decedent: Cobaugh’s Appeal, 24 Pa. 143; Dommy’s Appeal, 43 Pa. 155. The decree of the court was conclusive of the fact that there was a balance due the executor. Indeed, this is not controverted, but it is claimed that among the items of credit in the final account of the executor was one that should have been disallowed, and the disallowance of which would have left a balance in his hands after deducting his expenses and commissions. The account was confirmed nisi before the order of sale was made, and absolutely seven days after the date of the order. All parties interested in the distribution and in the real estate had notice, and no one of them has ever objected to the account.
The credit referred to was not for a debt of the decedent which had been paid by the executor, and as to which lie would have stood in the shoes of a creditor, and with no higher rights. It was for the payment to the widow of a part of her exempttion in money, when it does not appear from the inventory that any money came into the executor’s hands. Whether under the notice of claim given by the widow she was strictly entitled to receive this payment depends upon facts which are not disclosed by the record and which cannot be ascertained from it. If her claim was made after the personal property had been converted into money, she was entitled to the amount paid to her: Finney’s Appeal, 113 Pa. 11. The record discloses the fact that the decree of sale was for the payment of a debt due the executor, and his account shows that the balance claimed by him and allowed by the court was for commissions and expenses of administration. This was sufficient to give jurisdiction, and the sale passed a valid title.
The decree is affirmed at the cost of the appellant.